Defendants have judgment on the pleadings dismissing the complaint. The question is whether the complaint states facts sufficient to constitute a cause of action. (Civil Practice Act, § 277 et seq.)
The action is brought by the seller against the purchasers on a written contract for the purchase and sale of silk goods — satin and taffeta — to recover damages for non-acceptance of such goods. The goods were to be delivered one-fifth of each quantity in May, June, July, August and September, 1920, on terms indicated as follows: "Term: 6/10/60," which means six per cent discount, ten days, sixty days extra, and would have given defendants seventy days to pay for the goods. But below the signature to the contract in fine type are these words: "Subject to the Rules of the Silk Association of America as printed on back," and among the rules thus printed is the following:
"8. The amount of credit to be extended to buyer may be determined at any time by seller."
The complaint alleges that this was one of the terms of the contract and that it was further intended and understood thereby that a financial statement should be furnished by the buyers to determine the amount, if any, of credit to be extended; that before the delivery of any goods under the contract a financial statement was demanded and refused, whereupon plaintiff canceled the terms of payment and credit provided in the agreement and demanded payment in cash for the delivery of the goods; that defendants then refused to take the goods, to plaintiff's damage.
The point is whether plaintiff, having contracted to sell and deliver the goods on credit, the amount alone of such credit to be determined by him at any time, may for any reason determine not only that the amount of *Page 206 
credit shall be nothing but also that the purchasers must take the goods and pay cash therefor.
While the pleading is to be liberally construed, we are at liberty to consider that the result of plaintiff's contention would be, by a dubious incorporation and a farstretched interpretation which have been put in issue by the answer, to convert a sale on credit into a cash sale at the option of the seller. On a fair construction of the complaint the question presents itself, to what extent did the purchasers put themselves to the mercy of the seller? The language of the agreement plainly implies a promise and creates an obligation to sell on credit. The term of credit is fixed. The amount of credit is to be determined by the seller. If the seller chose to limit the amount of credit, the purchasers might have offered cash for the goods and compelled their delivery but they were not bound to take and pay cash for them. The seller's option was to fix the term credit bargained for at such amount as he should determine or to keep his goods. The purchasers' option was to take the goods on the term credit bargained for or to refuse them.
The principle of mutual assent should be applied. The contract is drawn on one of plaintiff's order blanks. Its ambiguities should be resolved against him. In fairness it can be said to serve no useful purpose except to protect him from an extension of credit on the terms specified therein in an amount deemed by him unsafe.
The judgment appealed from should be affirmed, with costs.
HISCOCK, Ch. J., CARDOZO, McLAUGHLIN, ANDREWS and LEHMAN, JJ., concur; CRANE, J., absent.
Judgment affirmed. *Page 207